Case 1:18-cv-00088-LPS Document 800 Filed 06/25/20 Page 1 of 1 PageID #: 32826


                         MORRIS, NICHOLS, ARSHT                &   TUNNELL      LLP

                                        1201 N ORTH M ARKET S TREET
                                               P.O. B OX 1347
                                    W ILMINGTON , D ELAWARE 19899-1347

                                                (302) 658-9200
                                             (302) 658-3989 FAX

MEGAN E. DELLINGER
(302) 351-9366
mdellinger@mnat.com


                                               June 25, 2020

                                                                                      VIA E-FILING

The Honorable Leonard P. Stark
U.S. District Court for the
 District of Delaware
844 North King Street
Wilmington, DE 19801

          Re:         H. Lundbeck A/S v. Apotex Inc. et al., C.A. No. 18-088 (consolidated) (LPS)(JLH)

Dear Chief Judge Stark:
         In light of the number of parties and experts involved in this case, and the ongoing
restrictions on travel, Plaintiffs expect scheduling and logistical issues related to expert
depositions and possibly trial. With respect to expert depositions, the parties currently have a
total of 4 weeks in the schedule for depositions of 28 witnesses. With respect to trial logistics,
many of the parties’ fact and expert witnesses live abroad. Plaintiffs respectfully request that
these matters be discussed during the hearing scheduled for tomorrow afternoon, if the Court’s
schedule permits.
        Plaintiffs have corresponded with Defendants regarding their concerns with respect to
expert discovery. Defendants yesterday responded with a request seeking multiple days of
deposition time for many of Plaintiffs’ experts. For example, Defendants requested a total of 64
hours of deposition with one of Plaintiffs’ experts, 35 hours with another, and 21 hours with
another. Thus, it seems clear that it would be beneficial to discuss these issues with Your Honor
at the earliest opportunity.
                                                   Respectfully,

                                                   /s/ Megan E. Dellinger

                                                   Megan E. Dellinger (#5739)


MED/rs
cc:  Clerk of the Court (via CM/ECF)
     All Counsel of Record (via CM/ECF and e-mail)
